Name: Commission Decision of 16 December 2009 amending Decision 2002/622/EC establishing a Radio Spectrum Policy Group (Text with EEA relevance)
 Type: Decision
 Subject Matter: communications;  technology and technical regulations;  political framework
 Date Published: 2009-12-18

 18.12.2009 EN Official Journal of the European Union L 336/50 COMMISSION DECISION of 16 December 2009 amending Decision 2002/622/EC establishing a Radio Spectrum Policy Group (Text with EEA relevance) (2009/978/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Whereas: (1) Decision No 676/2002/EC of the European Parliament and of the Council of 7 March 2002 on a regulatory framework for radio spectrum policy in the European Community (Radio Spectrum Decision) (1) has established the regulatory framework in the European Union for radio spectrum policy to ensure the coordination of policy approaches and, where appropriate, harmonised conditions with regard to the availability and efficient use of the radio spectrum necessary for the establishment and functioning of the internal market in the European Union policy areas such as electronic communications, transport and Research and Development. This Decision recalls that the Commission may organise consultations in order to take into account the views of Member States, European Union institutions, industry and of all radio spectrum users involved, both commercial and non-commercial, as well as of other interested parties on technological, market and regulatory developments which may relate to the use of radio spectrum. Pursuant to these provisions, the Commission adopted, on 26 July 2002, Decision 2002/622/EC establishing a radio Spectrum Policy Group (2) (hereinafter the Group). (2) On the occasion of the revision of Directive 2002/21/EC of the European Parliament and of the Council of 7 March 2002 on a common regulatory framework for electronic communications networks and services (Framework Directive) (3), it appeared necessary to amend Decision 2002/622/EC in order to adapt the tasks of the Group to this new regulatory framework. (3) Decision 2002/622/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/622/EC is amended as follows: 1. Article 2 is replaced by the following: Article 2 Tasks The Group shall assist and advise the Commission on radio spectrum policy issues, on coordination of policy approaches, on the preparation of multiannual radio spectrum policy programmes and, where appropriate, on harmonised conditions with regard to the availability and efficient use of radio spectrum necessary for the establishment and functioning of the internal market. Furthermore, the Group shall assist the Commission in proposing common policy objectives to the European Parliament and the Council, when necessary for ensuring the effective coordination of the interest of the European Union in international organisations competent in radio spectrum matters. 2. In Article 4, a second subparagraph is inserted: Following a request of the European Parliament and/or the Council to the European Commission for an opinion or a report of the Group on radio spectrum policy issues relating to electronic communications, the Group shall adopt, according to the same rules as in the preceding subparagraph, such an opinion or report. Those opinions and reports shall be transmitted by the Commission to the institution which so requests. Where appropriate, they may be in the form of oral presentation to the European Parliament and/or the Council by the chairman of the group or a member nominated by the Group. Article 2 Entry into Force This Decision shall enter into force on the 20th day after its publication in the Official Journal of the European Union. Done at Brussels, 16 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 108, 24.4.2002, p. 1 (2) OJ L 198, 27.7.2002, p. 49. (3) OJ L 108, 24.4.2002, p. 33.